Exhibit 10.4
(EXTERRAN LOGO) [h66625h6662501.gif]
EXTERRAN HOLDINGS, INC.
AWARD NOTICE
TIME-VESTED RESTRICTED STOCK (DIRECTORS)
Exterran Holdings, Inc. (the “Company”) has granted to you (the “Participant”)
shares of restricted stock under the Exterran Holdings, Inc. Amended and
Restated 2007 Stock Incentive Plan (the “Plan”), subject to the terms and
conditions set forth in this Award Notice (this “Notice”) and the Plan. Unless
otherwise defined herein, capitalized terms in this Notice have the same meaning
ascribed to them in the Plan.
The material terms of your Award are as follows:
     1. Award. You have been granted shares of Company restricted stock (the
“Award” or “Restricted Stock”) as provided above.
     2. Grant Date. The grant date of your Award is the Issue Date provided
above.
     3. Vesting. Your Award is subject to a vesting schedule. The shares of
Restricted Stock subject to your Award will automatically vest on each of the
dates indicated in the vesting schedule above (each a “Vesting Date”). Except as
otherwise provided in section 4, you must be in continued service as a director
to the Company at all times from the Grant Date up to and including the
applicable Vesting Date for that portion of the Award to vest. Contact
Exterran’s Stock Plan Administrator at (281) 836-7000 with any questions
concerning the vesting of your Award.
     4. Termination of Service
          (a) Except as provided in Paragraph 4(b) below, if your service as a
director terminates for any reason (“Termination of Service”) other than as a
result of death or a disability that would meet the criteria for being
considered “disabled” under the Company’s or an Affiliate’s long-term disability
plan as if you were eligible to participate in the plan (“Disability”), the
unvested portion of your Award will be automatically forfeited on the date of
such event unless the Compensation Committee directs otherwise. If the
Termination of Service is a result of your death or Disability, the unvested
portion of your Award will immediately vest in full and all restrictions
applicable to your Award will cease as of that date.
          (b) In the event you are not nominated for reelection to the Board,
the Compensation Committee may elect, in its sole discretion, to fully vest all
of the unvested shares of Restricted Stock as of the effective date of your
Termination of Service, and all restrictions applicable to such vested shares
will lapse as of such date.
     5. Stockholder Rights. The Company will register the shares of Restricted
Stock in your name. You will have the right to vote your shares of Restricted
Stock and receive dividends, if any, with respect to your Restricted Stock,
regardless of vesting; however, the Company will withhold delivery of your
shares until they are vested.
     6. Non-Transferability. Prior to vesting, you cannot sell, transfer,
pledge, exchange or otherwise dispose of your shares of Restricted Stock except
in accordance with the Plan.
     7. No Right to Continued Service. Nothing contained in this Notice shall
confer upon you any right to continued service as a member of the Board, or
limit in any way the right of the Board to terminate or modify the terms of your
service at any time.
     8. Data Privacy. You consent to the collection, use, processing and
transfer of your personal data as described in this paragraph. You understand
that the Company and/or its Affiliates

Page 1 of 2



--------------------------------------------------------------------------------



 



hold certain personal information about you (including your name, address and
telephone number, date of birth, social security number, social insurance
number, etc.) for the purpose of administering the Plan (“Data”). You also
understand that the Company and/or its Affiliates will transfer this Data
amongst themselves as necessary for the purpose of implementing, administering
and managing your participation in the Plan, and that the Company and/or its
Affiliates may also transfer this Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. You
authorize them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for these purposes. You also understand that you may,
at any time, review the Data, require any necessary changes to the Data or
withdraw your consent in writing by contacting the Company. You further
understand that withdrawing your consent may affect your ability to participate
in the Plan.
     9. Plan Governs. Your Award and this Notice are subject to the terms of the
Plan, a copy of which is available on the website of Exterran’s current third
party stock plan account manager at www.solium.com or which will be provided to
you upon written request addressed to Exterran Holdings, Inc., Stock Plan
Administration, 16666 Northchase Drive, Houston, TX 77060. All the terms and
conditions of the Plan, as may be amended from time to time, and any rules,
guidelines and procedures which may from time to time be established pursuant to
the Plan, are hereby incorporated into this Award Notice. In the event of a
discrepancy between this Notice and the Plan, the Plan shall govern.
     10. Participant Acceptance. If you do not accept your Award or the terms of
your Award, you must notify the Company in writing at the address provided above
within thirty (30) days of delivery of this Notice. Otherwise, the Company will
deem your Award and the terms of your Award accepted by you.
     11. Modifications. The Company may make any change to this Notice that is
not adverse to your rights under this Notice or the Plan.
     12. Exhibit A — Non-Solicitation/Confidentiality Agreement. This Award is
subject to the attached Exhibit A which is incorporated herein as if fully set
forth herein.

Page 2 of 2



--------------------------------------------------------------------------------



 



Exhibit A — Non-Solicitation/Confidentiality Agreement
The greatest assets of Exterran Holdings, Inc. and its affiliates and
subsidiaries (“Exterran”) are its employees, directors, customers, and
confidential information. In recognition of the increased risk of unfairly
losing any of these assets to its competitors, Exterran has adopted this
Exhibit A as its policy, which you accept and agree to by accepting the Award.
In connection with your acceptance of the Award under the Plan, and in exchange
for the consideration provided thereunder, you agree that you will not, during
your employment with, or service to Exterran, and for one year thereafter,
directly or indirectly, for any reason, for your own account or on behalf of or
together with any other person, entity or organization (a) call on or otherwise
solicit any natural person who is employed by Exterran in any capacity with the
purpose or intent of attracting that person from the employ of Exterran, or
(b) divert or attempt to divert from Exterran any business relating to the
provision of natural gas compression equipment and/or related services or oil
and natural gas production and processing equipment and/or related services
without, in either case, the prior written consent of Exterran. As further
consideration for the grant of the Award, you agree that you will not, either
while employed by, or in service to Exterran, or at any time thereafter,
(i) make any independent use of, or disclose to any other person (except as
authorized by Exterran) any confidential, nonpublic and/or proprietary
information of Exterran, including, without limitation, information derived from
reports, work in progress, codes, marketing and sales programs, customer lists,
records of customer service requirements, cost summaries, pricing formulae,
methods of doing business, ideas, materials or information prepared or performed
for, by or on behalf of Exterran nor (ii) by any manner or means, in public or
in private, disparage, demean, insult or defame Exterran, its officers or
directors.
If any court determines that any provision of this agreement, or any part
thereof, is invalid or unenforceable, the remainder of this agreement shall not
be affected and shall be given full effect, without regard to the invalid
portions and the court shall have the power to reduce the duration or scope of
such provision, as the case may be, and, in its reduced form, such provision
shall then be enforceable.
You understand that this agreement is independent of and does not affect the
enforceability of any other restrictive covenants by which you have agreed to be
bound in any other agreement with Exterran.

